                       Case 19-51060-JKS           Doc 18     Filed 07/22/20       Page 1 of 1

                          UNITED STATES BANKRUPTCY COURT
                                   District of Delaware
                               824 Market Street, 3rd Floor
                                  Wilmington, DE 19801
In Re:                                                     Bankruptcy Case No.: 17−12560−BLS
Woodbridge Group of Companies, LLC
     Debtor                                                Bankruptcy Chapter: 11
__________________________________________

Michael Goldberg

        Plaintiff                                          Adv. Proc. No.: 19−51060−BLS

        vs.

American Prosperity LLC and Taylor Ogden

        Defendant(s)

                                               ENTRY OF DEFAULT

      It appears from the record that the following defendant(s) failed to plead or otherwise defend in this case as
required by law.

           Defendant's Name: American Prosperity LLC and Taylor Ogden




        Therefore, default is entered against the defendant(s) as authorized by Federal Rule of Bankruptcy Procedure
7055.




                                                                    Una O'Boyle, Clerk of Court


Date: 7/22/20                                                   By: Sherry J. Stiles, Deputy Clerk




(VAN−431)
